Citation Nr: 9925943	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-46 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
bilateral frozen feet, with ankylosis of the interphalangeal 
joints of the lateral four toes of the left foot, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
bilateral sympathectomy scars.

4.  Entitlement to an increased (compensable) rating for 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to increased ratings 
for residuals of bilateral frozen feet, bilateral varicose 
veins, bilateral sympathectomy scars, and malaria.  In 
January 1997, the Board remanded this matter to the RO for 
further development, to including obtaining additional 
treatment records and conducting any Department of Veterans 
Affairs (VA) examinations deemed necessary.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's disability from residuals of cold injury to 
the left foot are manifested by pain, numbness, cold 
sensitivity and arthralgia, with X-ray abnormalities, 
including osteoporosis and osteoarthritis, without clinical 
findings of tissue loss, nail abnormalities, color changes, 
locally impaired sensation, or hyperhidrosis.

3.  The veteran's disability from residuals of cold injury to 
the right foot are manifested by pain, numbness, cold 
sensitivity and arthralgia, with X-ray abnormalities, 
including osteoporosis and osteoarthritis, without clinical 
findings of tissue loss, nail abnormalities, color changes, 
locally impaired sensation, or hyperhidrosis.

4.  The veteran's disability from bilateral lower extremity 
varicose veins is manifested by mild varicose veins around 
the left ankle and below the right knee, with intermittent 
edema, relieved by elevation of the extremity and use of 
compression hosiery, without persistent edema, or beginning 
stasis pigmentation or eczema.

5.  The veteran's disability from bilateral lumbar 
sympathectomy scars is manifested by pliable, nontender, 
nonadherent scars which are not poorly nourished, repeatedly 
ulcerative, painful on objective demonstration or otherwise 
symptomatic; they do not limit function of the parts 
affected.  

6.  There is no evidence that the veteran's malaria has been 
recently active or that he has malaria residuals causing 
moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 20 percent for 
residuals of cold injury to the left foot have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.104, Diagnostic Code 7122 (1997, 1998).

2.  The criteria for a separate rating of 20 percent for 
residuals of cold injury to the right foot have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.104, Diagnostic Code 7122 (1997, 998).

3.  The criteria for an increased rating for bilateral 
varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7120 (1997, 1998).

4.  The criteria for a compensable rating for bilateral 
lumbar sympathectomy scars have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).

5.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.31, 4.88, 4.88a, 4.88b and 
Diagnostic Code 6304 (1995, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for disorders affected by a change in 
regulations which were pending on the date of such change, it 
well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.

The veteran contends that his disabilities from residuals of 
bilateral frozen feet, bilateral varicose veins, bilateral 
sympathectomy scar, and malaria have worsened and warrant 
higher disability ratings than the evaluations currently in 
effect.  The regulations pertinent to ratings of residuals of 
cold injuries, varicose veins, and malaria have changed 
during the pendency of his claim.  Therefore, the Board will 
review such disabilities in the context of both the former 
and revised regulations, and apply the regulations most 
beneficial to the veteran.

I.  Residuals of Bilateral Frozen Feet

The veteran was diagnosed to have severe bilateral trench 
foot in December 1943.  He had a recurrence of associated 
symptoms in February 1944, including swelling, numbness, 
blistering, and discoloration.  After hospitalization and bed 
rest for almost two months, the swelling in his feet had 
disappeared, but the dysesthesia, tenderness, stiffness, and 
pain continued.  The veteran was returned to the United 
States and was hospitalized for further treatment.  An 
admission note dated in June 1944 indicated that his feet 
were markedly cyanotic.  There was no pallor on elevation.  
There were sclerodermatous changes in the toes of both feet.  
Pulses were fair except for a faint posterior tibial pulse.  
There was coldness from the ankles down on both sides, and a 
mild foot drop on the left.  An X-ray showed that the bones 
of the left foot were atrophic.  A hospital discharge note 
dated in October 1944 indicated that the right foot had 
improved considerably.  However, the left foot had only 
moderate improvement, with decreased stiffness of the toes 
and ankle.  The veteran still had a limp, but was able to 
ambulate much more comfortably.  

The veteran was granted entitlement to service connection for 
bilateral trench foot, rated as residuals of frozen feet by a 
September 1945 rating decision.  A combined 50 percent rating 
for convalescence was assigned for all of his service-
connected disabilities.

During a VA examination in April 1946, the veteran complained 
of sore, aching, swelling feet.  His joints were stiff.  His 
feet became red with walking.  He had a burning sensation 
when his feet were under covers.  On examination, his feet 
were cyanotic, smooth, and glistening.  There was callous 
formation on the plantar surfaces of the left and right great 
toes.  Dorsalis pedis and anterior tibialis pulses were 
palpable.  With exercise, the feet swelled one-half inch.  
The pertinent diagnosis was residuals of bilateral trench 
foot, with callosities, cyanosis, and swelling with exercise.

In a May 1946 rating decision, a separate rating of 10 
percent was assigned for residuals of bilateral trench foot, 
effective from July 1946.  The 10 percent rating remained in 
effect until the RO's June 1992 rating decision, when an 
increased rating of 30 percent was awarded, effective from 
October 30, 1991.

Under the former rating criteria, residuals of frozen feet 
with mild symptoms such as chilblains is rated as 10 percent 
disabling whether the disorder is unilateral or bilateral.  A 
20 percent evaluation is assigned for unilateral persistent 
moderate swelling, tenderness, redness, etc.  If such 
symptoms are bilateral, a 30 percent rating is for 
assignment.  Where there is unilateral loss of toes or parts, 
or severe symptoms, a 30 percent evaluation is assigned.  
When such severe symptoms are persistent and there is 
bilateral loss of toes or parts, a 50 percent evaluation is 
for assignment.  38 C.F.R. Part 4, Code 7122 (1997).  

Effective January 12, 1998, residuals of cold injury are 
rated 10 percent disabling when manifested by pain, numbness, 
cold sensitivity, or arthralgia.  With pain, numbness, cold 
sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts, a 20 percent rating is assigned.  A 30 
percent rating is assigned for pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1998).  A note following Diagnostic 
Code 7122 provides that each affected part is to be evaluated 
separately, and the rating combined, if appropriate, in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.

During a VA examination in May 1992, the veteran complained 
of numbness, sensitivity to cold, and stiffness in the toes 
and joints of his left foot.  On examination, there was no 
ulceration, but he had a feeling of heaviness and tenderness 
in both lower extremities, and painful feet.  There were 
small varicosities around the right ankle, with some 
duskiness of the skin, and some evidence of stasis dermatitis 
around the right ankle.  There were a few slightly dilated 
veins around the left ankle.  There was slight pitting edema 
of both lower extremities.  The skin temperature was normal.  
The left foot showed evidence of ankylosis of the 
interphalangeal joint of all toes except the large toe.  The 
peripheral arterial pulses were normal.  X-rays of the feet 
showed bilateral hallux valgus deformities with some cystic 
changes in the distal head of the first metatarsal 
bilaterally.  There were flexion deformities of the distal 
interphalangeal joint of the second through fifth toe and 
mild periarticular osteoporosis.  The radiologist's 
impression was degenerative changes in both feet.  The 
examiner who examined the veteran reported a diagnosis of 
residuals of frozen feet manifested by sensitivity to cold 
and ankylosis of the interphalangeal joint of the lateral 
four toes.

During the recent VA arteries and veins examination, the 
veteran reported that he had difficulty walking for prolonged 
periods.  He could walk one-half mile, after which he had 
pain in his lower extremities.  He had to rest due to 
claudication.  Then he could walk a longer distance.  On 
examination, he had equal temperature on both sides of his 
feet.  He had normal to decreased dorsalis pedis pulses 
bilaterally.  The veteran reported that sitting with his feet 
propped up helped to some degree.  He currently wore short 
support hose.  He denied wearing long support hose in the 
past, although he reported that he had been told he needed to 
wear such hose.  The examiner reported that there was no sign 
of ulceration, change in temperature, or change in color.

The Board has reviewed the entire record and finds no 
evidence which would support a schedular rating in excess of 
30 percent under the former rating criteria.  The record 
contains no indication that the veteran has bilateral loss of 
toes or parts with persistent severe symptoms.  Therefore, 
the remaining question is whether the revised regulations are 
more favorable to the veteran, that is, whether application 
of the revised criteria would result in a combined rating, 
with the bilateral factor, in excess of 30 percent.

The Board finds that the veteran's disability from residuals 
of cold injury to the right foot are manifested by pain, 
numbness, cold sensitivity and arthralgia, without clinical 
findings of tissue loss, nail abnormalities, color changes, 
locally impaired sensation, or hyperhidrosis.  However, the 
record contains evidence of X-ray abnormalities, including 
osteoporosis and osteoarthritis.  The Board concludes that 
the criteria for a schedular rating of 20 percent for 
residuals of cold injury of the right foot are met.  

The Board also finds that the veteran's residuals of cold 
injury of the left foot are manifested by pain, numbness, 
cold sensitivity and arthralgia, without clinical findings of 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, or hyperhidrosis.  However, as with the 
right foot, there are X-ray abnormalities identified as 
osteoporosis and osteoarthritis.  In addition, there are 
clinical findings of ankylosis in the interphalangeal joint 
of the lateral four toes.  The Board concludes that the 
schedular criteria for a rating of 20 percent are met for 
residuals of cold injury to the left foot.  As the combined 
rating, with the bilateral factor, would result in a rating 
of 40 percent, the Board concludes that the revised criteria 
are more favorable to the veteran and must be applied.  
38 C.F.R. §§ 4.25, 4.26 (1998).  

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  The 
veteran's residuals of cold injuries to the left and right 
foot are not manifested by two or more of the symptoms which 
would justify assignment of the next higher rating of 30 
percent.  The Board finds that his overall disability picture 
from bilateral residuals of cold injuries to the right and 
left foot does not more closely approximate the criteria for 
the next higher schedular evaluation for either foot.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  

II.  Bilateral Varicose Veins

During the April 1946 VA examination, the veteran had 
complaints of pain in both legs.  He associated the pain with 
varicosities in both legs, which became painful with working 
or walking for more than one hour.  On examination, the 
veteran had varicose veins in the superficial vessels of the 
popliteal spaces bilaterally.  There was no discoloration or 
ulceration.  The examiner described the disorder as mild and 
operable.

A zero percent rating was assigned for bilateral varicose 
veins by a May 1946 rating decision.  The veteran underwent 
saphenous vein ligation and stripping in March 1993.  Except 
during the associated period of hospitalization and 
convalescence, during which the rating was 100 percent, the 
zero percent rating remained in effect until the RO's June 
1992 rating decision, which awarded an increased rating of 30 
percent, effective from October 30, 1991.

Initially, the disability associated with the veterans 
varicose veins was rated utilizing Diagnostic Code 7120 of 
the former rating criteria for disabilities associated with 
cardiovascular disorders.  Under that diagnostic code, 
varicose veins manifested by varicosities of the superficial 
veins below the knees, with symptoms of pain and cramping on 
exertions, is rated 10 percent disabling, whether the 
varicose veins are unilateral or bilateral.  A 30 percent 
rating is assigned for bilateral varicose veins, moderately 
severe in degree, involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation.  A 50 percent evaluation is applicable for 
bilateral varicose veins, severe in degree, involving 
superficial veins above and below the knee with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, with marked distortion and sacculation, edema and 
episodes of ulceration, with no involvement of deep 
circulation.  For pronounced impairment, as manifested by 
involvement of the deep circulation, with ulceration and 
pigmentation, a 50 percent rating is assigned if the disorder 
is unilateral and a 60 percent rating if the disorder is 
bilateral.  38 C.F.R. Part 4, Code 7120 (1997).  

Effective January 12, 1998, the regulations utilized to 
evaluate disability from varicose veins were revised.  Under 
revised Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
are rated 10 percent disabling.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is assigned for varicose veins in one 
extremity with massive, board-like edema with constant pain 
at rest.  A note following Diagnostic Code 7120 provides that 
the foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined using the bilateral factor.  38 C.F.R. 
Part 4, Code 7120 (1998).  

During the May 1992 VA examination, the veteran reported 
having continuing problems with varicose veins.  He wore 
elastic stockings.  He denied any recent operation.  He 
complained of tenderness in his right lower extremity with 
some swelling in both lower extremities.  On examination, 
there were convoluted varicosities of the anterior surface of 
the right thigh.  Vein filling was normal.  There was no 
blockage and no evidence of any ulceration.  As noted above, 
there were some small varicosities around the right ankle, 
duskiness of the skin, and some evidence of stasis dermatitis 
around the right ankle.  The left lower extremity had no 
definite varicosities except a few, very slight dilated veins 
around the left ankle.  There was slight pitting edema in 
both lower extremities.  The pertinent diagnosis was varicose 
veins bilaterally and post-operative vein stripping operation 
on the right.

During the July 1998 VA examination, an examiner found 
varicose veins in the lower right leg.  The veteran reported 
having pain from prolonged walking.  He further reported that 
he could stand, move about the house and cook, do simple 
jobs, but he could not hunt or walk any distance.  He got 
some relief of symptoms by sitting with his feet propped up.  
He wore short support hose.  There was no sign of ulceration, 
temperature change, or color change.  The examiner reported a 
diagnosis of varicose veins bilaterally in the lower 
extremities, right greater than left.  A further diagnosis 
was claudication in both legs secondary to atherosclerotic 
vascular disease.

A review of the entire record yields no clinical findings 
which would support a schedular rating in excess of 30 
percent under the former rating criteria.  Under those 
criteria, a rating of 40 percent is assigned for unilateral 
varicosities involving the superficial veins above and below 
the knee, with involvement of the long saphenous vein, 
ranging over two centimeters in diameter, with marked 
distortion and sacculation, edema, and episodes of 
ulceration.  Such manifestations have not been demonstrated 
or clinically documented to be present in either of the 
veteran's legs.  The Board concludes that the criteria for a 
schedular rating in excess of 30 percent under the former 
rating criteria are not met.

When viewed in the context of the revised rating criteria, 
each leg must be rated separately.  In this case, it appears 
from the recent VA examinations that the varicose vein 
involvement in the veteran's left leg is mild, and involves 
the superficial veins around the left ankle.  During the most 
recent VA examination, there was no reported finding of 
edema, beginning stasis pigmentation, or eczema.  However, 
the veteran did report having intermittent swelling, aching, 
and leg fatigue after prolonged walking.  His symptoms were 
relieved by elevating the leg and use of compression hosiery.  
The Board finds that the veteran's disability from varicose 
veins in the left leg is manifested by mild varicose veins 
around the left ankle, with intermittent edema, relieved by 
elevation of the extremity and use of compression hosiery, 
without persistent edema, or beginning stasis pigmentation or 
eczema.  The Board concludes that a rating of 10 percent, and 
no more, are met under the revised rating criteria.

As for the veteran's right leg, the recent evidence shows a 
higher degree of varicose vein involvement than in the left.  
However, no edema was noted during the July 1998 VA 
examination.  Nor were there reported findings of stasis 
pigmentation or eczema.  Therefore, the Board concludes that 
the criteria for a rating in excess of 10 percent for 
varicose veins of the right leg are not met under the revised 
rating criteria.  

Under the new criteria, the combined ratings for the left and 
right legs, with the added the bilateral factor, is less than 
the 30 percent rating assignable under the former rating 
criteria.  38 C.F.R. §§ 4.25, 4.26 (1998).  Therefore, the 
former criteria are for application.

Under the former rating criteria, the next higher schedular 
evaluation of 50 percent for bilateral varicose veins is 
assigned where there is involvement of the superficial veins 
above and below the knee, with long saphenous involvement, 
and marked distortion and sacculation, edema, and episodes of 
ulceration.  The veteran is competent to assert entitlement 
to a higher rating.  However, the medical reports provide a 
much more probative basis for determining if the criteria for 
a higher rating are met.  Here, the medical reports provide a 
preponderance of evidence demonstrating that the 
manifestations required for a higher rating are not present 
in this case.  38 U.S.C.A. § 5107(b) (West 1991).  Therefore, 
the Board finds that the veteran's disability picture from 
varicose veins does not more closely approximate the criteria 
for the next higher schedular evaluation.  38 C.F.R. § 4.7 
(1998).

III.  Bilateral Sympathectomy Scars

Service medical records show the veteran underwent left and 
right lumbar sympathectomies in July 1944 to alleviate 
symptoms associated with cold injuries to his feet.  

The veteran was granted entitlement to service connection for 
two scars from bilateral lumbar sympathectomy by a September 
1945 rating decision.  During the VA examination in April 
1946, he reported that the surgical scar on his left abdomen 
was painful only with extremely heaving lifting.  On 
examination, the scars on his left and right abdomen were 
pliable, nonadherent, and nontender.  The pertinent diagnosis 
was non-symptomatic scarring on the abdomen.

The RO has evaluated the veteran's disability from bilateral 
lumbar sympathectomy scars utilizing Diagnostic Code 7805.  
Under that diagnostic code, nondisfiguring scars which are 
not the result of burns, and which are not tender or painful, 
poorly nourished, or repeatedly ulcerative, are rated based 
on limitation of function of the part affected.

The veteran has not asserted that he has any functional 
impairment associated with bilateral sympathectomy scars.  
Medical records generated both prior to and during the 
pendency of his claim do not show complaints, diagnoses or 
treatment of any disorder or disability associated with such 
scars.  The Board concludes that the criteria for a 
compensable rating under Diagnostic Code 7805 have not been 
met.

The Board has reviewed the veteran's disability from 
bilateral sympathectomy scars in the context of other 
diagnostic codes pertinent to the rating of such disability 
to determine if a compensable rating might be assignable 
pursuant to such other codes.  However, in the absence of 
evidence that the scars are poorly nourished, repeatedly 
ulcerative, or objectively tender or painful, the criteria 
for a compensable rating are not met under Diagnostic Code 
7803 or 7804.  As the scars are not disfiguring and do not 
involve the head, face, or neck, Diagnostic Code 7800 is not 
for application.

Nor is a compensable rating assignable utilizing the 
provisions of 38 C.F.R. § 4.7.  The record is devoid of 
clinical findings of any symptomatology upon which there 
could be a finding that the veteran's disability picture for 
bilateral sympathectomy scars more closely approximates the 
criteria for the next higher schedular rating of 10 percent.

Here, again, while the veteran is competent to assert that 
the disability should be assigned a higher rating, the 
medical evidence is more probative.  The medical reports 
provide a preponderance of evidence which demonstrates that 
there is no compensable industrial impairment under any 
applicable criteria.  38 U.S.C.A. § 5107(b) (West 1991).  

IV.  Malaria

The veteran served in North Africa, Sicily, and Italy during 
World War II.  Service medical records show that in October 
1943, he had symptoms of headache, fever, and chills.  
Initially, the symptoms were diagnosed as malaria and treated 
with Atabrine.  However, a treatment note dated in mid 
October 1943 indicated that a blood smear was negative.  The 
diagnosis was changed to febricula disease of unknown origin.  
The veteran was hospitalized in June 1944 with symptoms of 
fever, headache and general malaise.  A blood smear was 
positive.  By late June 1944, the veteran had completed 
Atabrine therapy.  Blood smears were negative.  The veteran 
was hospitalized in a malaria ward in August 1944 with 
symptoms of generalized joint pain, nausea, shaking chill, 
and fever.  His spleen was markedly hypertrophic, firm, and 
tender.  He was treated again with Atabrine.  After seven 
days he was afebrile.  Blood smears were negative.

The veteran was granted entitlement to service connection for 
malaria in a September 1945 rating decision.  During a VA 
examination in April 1946, the veteran reported having 
several attacks of malaria while in service.  On examination, 
his liver and spleen were normal.  Serology revealed no 
plasmodium Malariae.  The reported diagnosis was history of 
malaria with no parasites found.

In the RO's May 1946 rating decision, a separate rating of 
zero percent was assigned for the veteran's disability from 
malaria.  The zero percent rating has remained in effect 
since 1946.

Under the former rating criteria, a 10 percent evaluation is 
warranted for malaria that has been recently active with one 
relapse in the previous year, or as an old case that is 
productive of moderate disability.  Where the disease has 
been recently active with two relapses in the past six 
months, or as an old case with anemia, a 30 percent 
evaluation is assigned.  Where the disease is clinically 
active so as to require intensive treatment, or has been 
recently active with 3 or more relapses over the past six 
months, or as an old case with marked general impairment of 
health,  a 50 percent evaluation is assigned.  A 100 percent 
evaluation is assigned for clinically active malaria which 
requires hospital treatment for a contemplated or elapsed 
period of 14 days or more, or with a combination of cerebral 
symptoms, enlarged spleen, anemia, or other severe symptoms.  
38 C.F.R. §§ 4.88, 4.88a, Diagnostic Code 6304 (1995).  

Effective August 30 1996, malaria is rated 100 percent 
disabling as an active disease.  Thereafter, disability from 
malaria is rated based on residuals such as liver or spleen 
damage under the diagnostic code for the appropriate system.  
38 C.F.R. §§ 4.88, 4.88b, Code 6304 (1996, 1998).  

A review of all the evidence in the claims folder which was 
developed after the veteran's separation from service, 
including reports of VA examinations and records of VA 
medical treatment, yields no indication that the veteran has 
had an active infection of malaria since his separation from 
service.  Further, such a review yields no indication that he 
has residual disability associated with damage to his spleen 
or liver, or any other anatomical system, which has been 
related to his in-service infection from malaria.  During a 
July 1998 VA infectious disease examination, it was reported 
that the veteran had no clinical manifestations of any 
infectious disease.  His general appearance was good and 
appropriate for his age.  Laboratory results were essentially 
within normal limits.  No malarial parasites were seen.

The Board has reviewed the entire record and finds that the 
criteria for a compensable rating are not satisfied under 
either the former or the revised rating criteria..  In the 
absence of medical evidence of a relapse of malarial 
symptoms, or residuals resulting in moderate disability, or 
residual damage to the liver, spleen, or other systems, the 
Board concludes that a compensable schedular rating is not 
warranted.  Further, the Board finds that the veteran's 
disability picture form Malaria does not more closely 
approximate the criteria for a compensable rating, as he has 
not had a relapse of active Malaria since his separation from 
service, and no related residuals disability has been 
clinically demonstrated.  Once again, the findings of the 
trained medical professionals provide the most probative 
evidence and establish by a preponderance of evidence that 
the veteran does not have any malaria residuals which would 
approximate any applicable criteria for a compensable rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  

V.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2 (1998).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
provided for all of the disabilities which have been 
considered in this decision, but the medical evidence in the 
claims folder indicates that the manifestations required to 
support such higher ratings are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
frostbitten feet, varicose veins, residuals of malaria, or 
sympathectomy scars, nor is it shown that the disorders 
otherwise so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
Finally, the Board notes that the veteran has disability from 
other service-connected and nonservice-connected disorders, 
including coronary artery disease and subtotal gastrectomy 
with vagotomy.  However, there is no evidence that the 
impairments resulting solely from frostbitten feet, varicose 
veins, residuals of malaria, or sympathectomy scars warrant 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted in this case.


ORDER

A separate rating of 20 percent is awarded for residuals of 
cold injury to the left foot, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A separate rating of 20 percent is awarded for residuals of 
cold injury to the right foot, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An increased rating for bilateral varicose veins is denied.

Increased (compensable) ratings for bilateral lumbar 
sympathectomy scars, and malaria are denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

